DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  
This Office Action is in response to the Applicant’s Amendment filed July 13, 2021.  Claims 1-20 are pending in this case. Claims 15-20 were previously withdrawn.  Claims 1-14 are currently under examination.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 13, 2021, has been entered.
Remarks
Note that nonfunctional descriptive material does not serve to further distinguish from the prior art.  In re Kao, 639 F.3d1057, ___, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d1267, ___, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010); .In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.
In this case, the claims recite multiple instances of nonfunctional descriptive material –
Claims 3 and 4 --	“information includes . . .  code.”
Claims 5 and 6 --	“information includes . . . . code.”
Claims 7 and 8 --	“said first information . . . based n said discretionary data code.”
Claims 9 and 10 --	“information includes . . . .  buttons.”
Claims 11 and 12 --	“information includes . . . . device.”

 Response to Arguments
Applicant’s arguments, see REMARKS/ARGUMENTS, filed July 13, 2021, with respect to the 112(a) rejection of claim 1 regarding the entity performing the various steps, have been fully considered and are persuasive.  The 112(a) rejection of claim 1 regarding the entity(ies) performing the various steps,  has been withdrawn. 
Applicant’s arguments, see REMARKS/ARGUMENTS, filed July 13, 2021, with respect to the 112(a) rejection of claim 1 regarding “initiating a credit transaction”, have been fully considered and are persuasive.  The 112(a) rejection of claim 1 regarding “initiating a credit transaction”,  has been withdrawn. 
Applicant’s arguments, see REMARKS/ARGUMENTS, filed July 13, 2021, with respect to the 112(a) rejection of claim 2 regarding the entity performing the various steps, have been fully considered and are persuasive.  The 112(a) rejection of claim 2 regarding the entity(ies) performing the various steps,  has been withdrawn. 
Applicant's arguments filed July 13, 2021, have been fully considered but they are not persuasive. 
Applicant argues that claims 3-14 do not contain nonfunctional descriptive material.  
Examiner respectfully disagrees.  
The said claims each recite what the information “includes”.  Such recitations merely describe information, thereby rendering the said recitation descriptive material which does nothing to distinguish the claims from the prior art. Note also that the particular characteristics included in the information are not processed or used to carry out any positively recited steps or functions. Applicant further argues that in the REMARKS/ARGUMENTS filed 1/24/2018 and 10/29/2018, Applicant had quoted DiStefano as stating that: “‘The first step of the printed matter analysis is the determination that the limitation in In re DiStefano, No. 2015-1453 (Fed Cir. Dec. 17, 2015)” Applicant then argued that claims 3-6 recite “a discretionary code, and do not claim the content of information”. However, we note that the claims do recite the content of information. For example, claims 3-6 recite “wherein said first information includes a discretionary code” (emphasis added). The first information is described as containing a discretionary code. Therefore, the limitations are directed to printed matter, or its equivalent, as they recite the content of information.   
The claims are directed toward conveying meaning rather than towards establishing a functional relationship between recorded data (even if not specifically written/printed matter) and the computer.  Further, in this case, the computer-readable medium merely serves as a support for information or data, no functional relationship exists. Further, applicant argues that claims 10-14 were amended in the reply dated 1/24/2018, and that the said amendments were not addressed. However, the amendments added language stating “said retrieving said feature from said remote server is based on said second information.” Note that the claims previously recited what the second information is indicative of. For example, claim 10 recites “second information indicative of one of said plurality of buttons.” The added limitations do not process or used the specific information that the second information includes or is indicative of, namely, “one of said plurality of buttons” in claim 10.
Applicant argues that claims 1 and 2 recite statutory subject matter. 
Examiner respectfully disagrees.
Specifically, Applicant argues that claim 2 does not recite “a credit transaction.” However, the rejection does not rely on claim 2 reciting “a credit transaction.”
Additionally, Applicant states that the claims as a whole are not directed to choosing how to pay for an item. Note that the claims recite receiving a manual input indicative of changing a feature on a 
The claims, as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical filed; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. The claims are directed to the fundamental economic practice of paying for an item and fail to add substantially more as they merely require a computer to automate the abstract idea.  (Alice Corporation Pty. Ltd. v. CLS Bank International, et al US Supreme Court, No. 13-298, June 19, 2014).
Applicant argues, regarding claims 7 and 8, that the claims are neither vague nor unclear.
Examiner respectfully disagrees.  In this case, claims 7 and 8 are vague and unclear as to the relationship between the discretionary code and how the feature is retrieved.  In other words, the claims are silent as to the buttons ever being pushed.  Therefore if a code indicative of a button is being included without any action being taken involving a button the inclusion of the code either does not have a functional relationship or such a relationship must be held as unclear.  As the "retrieving" is "based on said discretionary code" it is unclear as to what the "basis" regarding the code as it effects the retrieval of the feature. The manner in which the discretionary data code in claims 7 and 8 (or the second information in claims 9 and 10) indicates a button and what information about the button is 
Applicant argues, regarding claims 1 and 2, that the claims are properly supported by the Specification.  
Note that although claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  In re Van Geuns, 26 USPQ2d 1057 (CA FC 1993).
Applicant further argues that the written description requirement must necessarily include reference to the prior art (argument # 9). Applicant states that a written description rejection for generic claims varies depending on the nature and scope of the claims, and requires evaluation of the prior art with respect to every part of the inquiry. Applicant further states that because the rejection did not address the prior art in the rejection, it is improper.
Examiner respectfully disagrees.
Note that MPEP 2161.01 (I) states that for computer-implemented functional claims, “[i]t is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.” Here, the specification does not describe any particular steps or acts that “initiating a piggyback . . .” comprises in claim 2. Therefore, the specification does not provide an adequate written description to demonstrate possession by the inventor of the claimed function.
Applicant further argues, regarding claim 1 that nothing in the cited references teaches, discloses or suggests “initiating a credit transaction based, at least in part, on said retrieved feature and said authorized payment”.
Examiner respectfully disagrees. Attention is directed to Cohen, at col 5 ln 30-40, where a transaction takes place when a buyer via a user device chooses and then transmits a credit card number.  
Applicant further argues that that an authorized transaction must have been initiated prior to authorization, and thus the “authorizing payment” and “initiating a credit transaction” refer to different transactions. 
Examiner respectfully disagrees.
The claim does not describe what particular acts are involved in “authorizing payment,” and thus it can read on a user allowing a merchant to use their payment device as a payment means for a transaction. Therefore, Cohen’s disclosure of “the user transmits his or her credit card information to the vendor” (col 5 ln 35-36) reads on this limitation.  
Additionally, “initiating a credit transaction based, at least in part, on said retrieved feature and said authorized payment” reads on processing a credit transactions based on the user having allowed the merchant to use their payment device as a payment means for a transaction, and thus the disclosure in Cohen of “That vendor then verifies the transaction and obtains an authorization code from the credit card company authorizing the purchase, as it currently the standard practice with credit card transactions,” (col 5 ln 37-40) satisfies this limitation.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Regarding claims 1-14 –
Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1, 3, 5, 7, 9, 11, and 13 as well as claims 2, 4, 6, 8, 10, 12, and 14 are directed to a method. Therefore, these claims fall within the four statutory categories of invention. 
The claim(s) recite(s) choosing how to pay for an item. Specifically, the claim 1 recites receiving a manual input indicative of changing a feature on a payment device, changing the feature on a remote device, receiving information indicative of payment, authorizing the payment, retrieving the feature from the remote device, and initiating a transaction which is a commercial transaction and therefore within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)).  Claims 2 recites  receiving a manual input indicative of changing a feature on a payment device, changing the feature on a remote device, receiving information indicative of payment, authorizing the payment, retrieving the feature from the remote device, and initiating a piggyback purchase transaction, which is a commercial transaction and therefore within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)).  Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as the payment device and remote server, merely use(s) a computer as a tool to perform an abstract idea. Specifically, the one or more computing devices perform(s) the steps or functions of receiving a manual 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a payment device and remote server to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of identifying a discount for a user As discussed above, taking the claim elements separately, the one or more computing devices perform(s) the steps or functions of receiving a manual input indicative 
Dependent claims 3-14 further describe the abstract idea of choosing how to pay for a purchase. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which 
Regarding claim 1 –
Claim 1 recites the limitation, “authorizing payment for said payment device”, however, the specification does not disclose the manner in which “authorizing” is performed or any algorithm for performing the “authorizing”. MPEP 2161.01.  Note that paragraph 3 of the PGPub states “The processing facility may, for example, authorize a payment transaction,” and other portions of the specification refer to authorization and receiving authorization data, but the specification does not recite what authorization entails.
Claims 3, 5, 7, 9, 11, and 13 are similarly rejected as each depends from claim 1.
Regarding claim 2 –
Claim 2 recites “initiating a piggyback feature.” The term “initiating” is broad enough to read on all possible actions that can cause the transaction. Par 6, 10, 69, 71 of the PgPub US 2012/0254038 mention that these transactions can be initiated, but the specification does not describe what particular steps or acts comprise “initiating” these transactions. Therefore, the claims specification does not provide a sufficient written description to demonstrate to one of ordinary that applicant had possession of the claimed invention (MPEP 2161.01 (I)).
Further regarding claim 2 –
Claim 2 recites the limitation, “authorizing payment for said payment device”, however, the specification does not disclose the manner in which “authorizing” is performed or any algorithm for performing the “authorizing”. MPEP 2161.01.  Note that paragraph 3 of the PGPub states “The processing facility may, for example, authorize a payment transaction,” and other portions of the 
Claims 4, 6, 8, 10, 12, and 14 are similarly rejected as each depends from claim 2.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 7 and 8 –
In this case, claims 7 and 8 are vague and unclear as to the relationship between the discretionary code and how the feature is retrieved.  In other words, the claims are silent as to the buttons ever being pushed.  Therefore if a code indicative of a button is being included without any action being taken involving a button the inclusion of the code either does not have a functional relationship or such a relationship must be held as unclear.  As the "retrieving" is "based on said discretionary code" it is unclear as to what the "basis" regarding the code as it effects the retrieval of the feature. 
Regarding claims 9 and 10 –
In this case, claims 9 and 10 are vague and unclear as to the relationship between the second information and how the feature is retrieved.  In other words, the claims are silent as to the buttons ever being pushed.  Therefore if information indicative of a button is being included without any action 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 3, and 5 are rejected under 35 U.S.C. 102(b) as being anticipated by Cohen (6,422,462).   
Regarding claim 1 –
Cohen teaches a method comprising: 
receiving manual input indicative of changing a feature associated with a payment device; (e.g. changeable charge limit (col 5 ln 8-15), valid for a range of dates (col 7 ln 35-44), only good for airline reservations (col 8 ln2-6), only good for airline and hotel charges (col 8 ln 6-8))
changing, on a remote server, said feature associated with said payment device; (col 12 ln 46-60);
receiving first information indicative of payment from said payment device; (col 12 ln 46-60);
authorizing payment for said payment device; (col 5 ln 35-40) 
retrieving said feature from said remote server; (col 12 ln 46-60) and 
initiating a credit transaction based, at least in part, on said retrieved feature and said authorized payment. (col 5 ln 35-40).
Regarding claim 3 –
Cohen discloses that said first information includes a discretionary data code.  (col 5 ln 25-40).
Regarding claim 5 –
Cohen discloses that said first information includes a discretionary data code, and said retrieving said feature is based on said discretionary data code. (col 5 ln 25-40).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 4, and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cohen (6,422,462) in view of Remington et al (US 2005/0060261).
Regarding claim 2 –
Cohen discloses a method comprising: 
receiving manual input indicative of changing a feature associated with a payment device; (e.g. changeable charge limit (col 5 ln 8-15), valid for a range of dates (col 7 ln 35-44), only good for airline reservations (col 8 ln2-6), only good for airline and hotel charges (col 8 ln 6-8))
changing, on a remote server, said feature associated with said payment device; (col 12 ln 46-60);
receiving first information indicative of payment from said payment device; (col 5 ln 25-59)
authorizing payment for said payment device; (col 5 ln 35-40) and 
retrieving said feature from said remote server; (col 12 ln 46-60);
Cohen does not specifically disclose initiating a piggyback purchase transaction based, at least in part, on said retrieved feature and said authorized payment.
Remington discloses initiating a piggyback purchase transaction based, at least in part, on said retrieved feature and said authorized payment. (par 97-103)
It would be obvious to one of ordinary skill in the art to combine Cohen and Remington in order to increase sales via the use of incentives.
Regarding claim 4 –
Cohen discloses that said first information includes a discretionary data code.  (col 5 ln 25-40).
Note that claim 4 is directed to nonfunctional descriptive material and therefore does not serve to further distinguish from the prior art.  In re Kao, 639 F.3d1057, ___, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d1267, ___, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010); .In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.
Regarding claim 6 –
Cohen discloses that said first information includes a discretionary data code, and said retrieving said feature is based on said discretionary data code. (col 5 ln 25-40).
Claims 7, 9, 11, and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cohen (6,422,462) in view of Blossom (US 2006/0131396).
Cohen in view of discloses as above.
Regarding claim 7 –
Blossom discloses that the payment device includes a plurality of buttons. (par 36, fig4).
Note that the recitations of claim 7 following “buttons", comprise nonfunctional descriptive material and do not serve to further distinguish from the prior art. In re Kao, 639 F.3d1057, ___, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d1267, ___, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010); .In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry
It would be obvious to combine the buttons in Blossom with the credit card functionality of Cohen in order to obtain a more user-friendly card.
Regarding claim 9 –
Blossom discloses that the payment device includes a plurality of buttons. (par 36, fig4) and that a discretionary field of said track data includes second information indicative of a pressed button. (par 36, fig4).
Cohen teaches that retrieving said feature from said remote server is based on second information.  (col 5 ln 25-40)
Regarding claim 11 –
Blossom teaches information indicative of a button pressed on the payment device.  (par 36, fig4).
Cohen teaches that retrieving said feature from said remote server is based on second information.  (col 5 ln 25-40)
Regarding claim 13 –
Cohen teaches that the said first information includes a payment message, (col 5 ln 17-40) said payment message includes track data, (col 6 ln 4-48), and retrieving said feature from said remote server is based on the on the second information.  (col 5 ln 25-40)
Blossom teaches that a discretionary field of said track data includes second information indicative of a pressed button. (par 36, fig4).
Claims 8, 10, 12, and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cohen (6,422,462) in view of Remington et al (US 2005/0060261) further in view of Blossom (US 2006/0131396).
Cohen and Remington disclose as above.
Regarding claim 8 –
Blossom discloses that the payment device includes a plurality of buttons. (par 36, fig4).
Note that the recitations of claim 8 following “buttons", comprise nonfunctional descriptive material and do not serve to further distinguish from the prior art. In re Kao, 639 F.3d1057, ___, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d1267, ___, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010); .In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.
It would be obvious to combine the buttons in Blossom with the credit card functionality of Cohen and Remington in order to obtain a more user friendly card.
Regarding claim 10 –
Blossom discloses that the payment device includes a plurality of buttons. (par 36, fig4) and that a discretionary field of said track data includes second information indicative of a pressed button. (par 36, fig4).
Cohen teaches that retrieving said feature from said remote server is based on second information.  (col 5 ln 25-40)
Regarding claim 12 –
Blossom teaches information indicative of a button pressed on the payment device.  (par 36, fig4). 
Cohen teaches that retrieving said feature from said remote server is based on second information.  (col 5 ln 25-40)
Regarding claim 14 –
Cohen teaches that the said first information includes a payment message, (col 5 ln 17-40) said payment message includes track data, (col 6 ln 4-48), and retrieving said feature from said remote server is based on the on second information.  (col 5 ln 25-40)
Blossom teaches that a discretionary field of said track data includes second information indicative of a pressed button. (par 36, fig4).
Note that the recitations of claim 14 comprise nonfunctional descriptive material and does not serve to further distinguish from the prior art. In re Kao, 639 F.3d1057, ___, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d1267, ___, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010); In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.
Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711.  The examiner can normally be reached on Monday through Friday from 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 571-272-6708
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685